Title: To George Washington from Major General William Heath, 5 September 1778
From: Heath, William
To: Washington, George


          
            Dear General
            Head Quarters Boston Sept. 5th 1778
          
          Nothing worthy of notice has Transpired Since I had the honor to write you on the
            Second Inst. whether the British Fleet that came and looked at the French Squadron are
            gone to Hallifax, or to Newport or are Still Cruizing off is Unknown, a Considerable
            firing of Cannon was heard off in the Bay this morning.
          Upon the receipt of your Excellencys Letters this morning for the Count DEstaing, I
            immediately dispatched them to him by an Express Boat.
            The Station of his Ships, and the Position of the Batteries which He has Opened renders
            his Situation I think fully Safe & Secure on the water Side—The masts and Spars
            that were Sent for arrived yesterday from the Eastward the Utmost endeavours are in
            exercise for refitting the Fleet with Expedition. I have the Honor to be with the
            greatest respect your Excellencys most Obt Hbble Servt
          
            W. Heath
          
          
            P.S. let me request the favor that the letters addressed to the Hon. the
              president may be forwarded by the first express going Philadelphia.
          
        